Citation Nr: 1732209	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to disability rating in excess of 40 percent for lumbar spondylosis with degenerative disc disease (hereinafter low back disability).

2. Entitlement to disability rating in excess of 10 percent for right leg radiculopathy.

3. Entitlement to a separate compensable disability rating for left lower extremity radiculopathy.

4. Entitlement to service connection for a gastrointestinal disorder, to include constipation, and as secondary to service connected low back disability.

5. Entitlement to service connection for bilateral hip disorder. 

6. Entitlement to a Total Disability Rating based on individual unemployability due to service-connected disabilities (TDIU).

7. Entitlement to service connection for bilateral knee disorder. 

8. Entitlement to service connection for insomnia. 


REPRESENTATION

Appellant represented by:	Attorney, Charles D. Romo


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to July 1967.  

The appeal comes before the Board from an April 2010 rating decision from the RO in St. Petersburg, FL. In June 2013 the RO increased the Veteran's disability rating for his service-connected low back disability from 20 to 40, percent effective April 12, 2010. The RO also issued a separate evaluation for right leg radiculopathy with a disability rating of 10 percent, effective April 12, 2010. This case was previously before the Board and Remanded for a hearing.

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in St. Petersburg, FL. The hearing transcript has been associated with the record. At the hearing, in March 2016, the Veteran withdrew his appeals for service connection for a bilateral knee disorder and service connection for insomnia. The left lower extremity radiculopathy is characterized as a neurologic abnormality under Diagnostic Code 5242, Note 1, and not as a separate claim for service connection. In November 2016, the Veteran's representative submitted additional medical records and waived the RO's initial review of the additional evidence received by the Board. See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran did not have unfavorable anlylosis of the entire thoracolumbar spine or of the entire spine at any time during the relevant period on appeal. 

2. The Veteran's right leg radiculopathy is not moderate, moderately severe or severe with marked muscular atrophy at any time during the relevant period on appeal. 

3. The evidence of record shows that the Veteran has left lower extremity radiculopathy, a neurologic abnormality associated with his service-connected low back disability.

4. The evidence of record shows that the Veteran suffers from constipation as a result of medication he is prescribed to relieve symptoms associated with his service-connected low back disability.  

5. The evidence of record reveals that the Veteran's bilateral hip symptoms are associated with service-connected and currently compensated lumbar radiculopathy; there is no other ailment affecting the hips. 

6. The Veteran's bilateral knee disorder claim was withdrawn in March 2016.

7. The Veteran's claim for insomnia was withdrawn in March 2016.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the Veteran's low back disability in excess of 40 percent have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for an increased disability rating in excess of 10 percent for right leg radiculopathy associated with a low back disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.124a, Diagnostic Code 8520 (2016).
 
3. The criteria for a separate disability rating of 10 percent for right leg radiculopathy, associated with a low back disability, have been met. 38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.71a, Diagnostic Code 5242, (Note 1), 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for secondary service connection for constipation, as proximately due to or the result of a service-connected disability, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).

5. The criteria for service connection for a bilateral hip disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6. The criteria for withdrawal of the Veteran's bilateral knee disorder appeal have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
 
7. The criteria for withdrawal of the Veteran's insomnia appeal have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims for Bilateral Knee Disorder and Insomnia

In March 2016, at the hearing before the undersigned Veterans Law Judge,  the Veteran withdrew his appeal for bilateral knee disorder and insomnia. The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

The Veteran has withdrawn the appeals on the issues of a bilateral knee disorder and insomnia the entirety of the period on appeal. There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II. Increased Disability Ratings

The Veteran asserts that the symptoms manifested by his service-connected low back and associated right leg radiculopathy warrant higher ratings than currently assigned; and that left leg radiculopathy is compensable as a neurologic abnormality associated with the service-connected low back disability.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C. 
§ 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake.  

The clinical records from July 2002 through September 2016 reveal thoracolumbar spine pathology and symptoms consistent with the evidence already of record. There are diagnoses of chronic low back pain, lumbar spondylosis and degenerative disc disease which appear to encompass the thoracolumbar symptoms. 

A February 2010 VA examination of the spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported a forward flexion of 75 degrees with pain from 60 degrees. The Veteran was described as a well-nourished, well-developed male in no acute distress. He was awake alert oriented cooperative with the examination. His gait pattern was mildly antalgic(countering or avoiding pain). There was flattening of the lumbar spine. There was tenderness to palpation of the bilateral lumbar spine. The report reviewed a diagnostic test of the lumbar spine from October 29 2009, which showed a 5 mm perineural cyst in the left neuroforaminal T11-T12; multilevel disk osteophyte complexes from L1-L2 to L5- S1, most severe at L5-S1 with moderate to severe bilateral foraminal narrowing. The Veteran was diagnosed with lumbar spondylosis, lumbar degenerative disk disease, right lumbar radiculopathy and grade I anterolisthesis at L5-S1. 

A March 2010 medical record notes chronic back pain. In May 2011, at a private facility, an x-ray and MRI of the lumbar spine were provided to the Veteran. Both radiology reports showed pars defect bilaterally at L5- S1.

An August 2010 VA examination of the joints reported noted that the Veteran had only had a report of gait abnormality in recent years: antalgic in April 2006 VA; and mildly antalgic in February 2010 and August 2010. At some other times his gait was reported as coordinated and smooth September 2008. There was no current objective evidence of a gait abnormality (or other mechanism) of sufficient severity and chronicity on a consistent basis to produce or aggravate a disease effect in other joints besides the service-connected.

An April 2013 VA examination of the lumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report showed a forward flexion of 15 degrees. The examiner reported that the Veteran bent forward 30 degrees to pick up his shoes and socks. The diagnoses was degenerative disc disease of the lumbar spine. The Veteran was unable to perform repetitive testing. The examiner found unreliable the functional loss and additional limitation to range of motion alleged by the Veteran as he found the examination yielded inconsistent results.

In August 2014 the Veteran received L5-S1 right and left forminal epidurals. In October 2014 a private physician reported that the Veteran did not want any more injections in terms of epidurals. At that visit he was given a sciatic trigger point injection and offered a distraction brace. 


On January 2, 2015, the Veteran was evaluated by a private physician for his low back disability. On January 19, 2015, a lumbar myelogram showed bilateral pars interarticularis defects at L5 with grade I anterolisthesis of L5 in relationship to S1 and L4. February 2015 private treatment records report the Veteran had an L5-S1 anterolisthesis, severe foraminal stenosis and severe left lower extremity radiculopathy. A myelogram was provided and showed L5-S1 degenerative changes secondary to listhesis and pars defects bilaterally. His forward flexion was about 30 degrees and he rotated about 50 degrees in each direction. 

The Veteran's attorney submitted private medical records, dated September 2016, reporting that he sought treatment for back pain. He had a forward flexion of 80 degrees. He extended his back about 30 and rotated about 80 degrees to each side.

Low Back Disability Rating

The Veteran's current disability rating for his low back is 40 percent. His low back disability is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Note (1) provides that VA evaluate any associated objective neurologic abnormalities. Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated. This includes during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. However, consistent with the holding of the Veterans Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the Veteran's low back disability more closely approximates the criteria for a 40 percent rating than that of a 50 percent rating or higher. In this regard, at no time was unfavorable ankyloses of the entire thoracolumbar spine or of the entire spine evident. Therefore, a rating in excess of 40 percent is not warranted.  

In making this determination, the Board has reviewed the examination reports, including the assessments of severity of pain and other functional limitations based on the objective and subjective findings. The Board finds that the Veteran does not have symptoms severe enough to warrant an increase in disability rating higher than 40 percent. To the extent that the Veteran's spine disability manifests any functional limitations associated with pain as reported above, such symptoms are encompassed by the assigned rating and not so significant or severe as to afford the Veteran a higher rating. The August 2010 examiner and the April 2013 examiner found inconsistencies in the Veteran's record and unreliability with regard to allegations made by the Veteran. The Board also notes the significant change in forward flexion reported in September 2016 to 80 degrees compared to previous forward flexion results. 

Furthermore, the Board notes that pain and any functional loss due to pain were properly evaluated in the April 2013 VA examination. The report found that any functional loss reported by the Veteran was not reliable and there was no evidence of ankyloses warranting an increase in the low back disability rating. See DeLuca; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45. 
In sum, the Board finds that the preponderance of the evidence is against an increase in a disability rating in excess of 40 percent for the Veteran's low back disability. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board considered whether IVDS or symptoms related to IVDS warranted a higher disability rating under Diagnostic Code 5243. As no VA examination found IVDS to be present or symptoms commensurate IVDS, an increase in disability rating under Diagnostic Code 5243 is not warranted.

Right Leg Radiculopathy Disability Rating

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the Veteran's right leg radiculopathy disability more closely approximates the criteria for a 10 percent rating than that of a 20 percent rating or higher.

In a June 2013 Rating Decision and based on the February 2010 VA examination report, the Veteran was assigned a 10 percent disability rating, effective April 12, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for radiculopathy associated with his service-connected low back disability. For the reasons set forth below, the Board finds that a rating in excess of 10 percent is not warranted. 
Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost. There is no assertion or evidence of such symptomatology in this case. Lower ratings are available based on incomplete paralysis of the sciatic nerve. A 60 percent rating requires incomplete paralysis that is severe with marked muscular atrophy. A 40 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderately severe. A 20 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderate. A 10 percent rating requires incomplete paralysis, neuritis, or neuralgia that is mild. 

Here, the February 2010 examination report established that there is neurologic impairment relating to the Veteran's low back disability. Specifically, the severity of radiculopathy on the lower right side was characterized as a little numbness and weakness in the leg. Thus, the radicular symptoms in the right lower extremity are wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. In this case, the symptoms of numbness and weakness associated with right lower extremity radiculopathy are not noted to have increased in severity. Thus, the examination did not reflect symptoms of the next higher ratings commensurate with moderate, moderately severe or severe symptoms, which could be associated with marked muscular atrophy to warrant an increase to 20, 40 percent or 60 percent. There are no reports that the right foot dangles and drops to warrant an increased disability rating warranting an increase to 80 percent. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, the Board finds that increased rating is not warranted.

Separate Rating for Left Leg Radiculopathy

As previously stated, the Board has characterized the Veteran's left lower extremity radiculopathy service connection claim to be one of entitlement to a separate rating as a neurologic abnormality associated with the service-connected low back disability.  This is an appropriate characterization under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242, Note (1), which provides that VA evaluate any associated objective neurologic abnormalities.  Indeed, the medical records beginning in August 2014 reveal the presence of symptoms of, and treatment for, left leg radiculopathy emanating from the Veteran's service-connected lumbar spine disability. 

While private treatment records from February 2015 identifies "severe left lower extremity radiculopathy," there is no indication of that the radiculopathy causes anything more than wholly sensory symptoms (such as pain, numbness, and tingling).  The evidence does not show that the left leg manifests a significant loss of reflexes, atrophy, constant pain, or other symptoms indicating the left leg is worse than the right leg.  Under the circumstances, the Board finds that the assignment of a separate 10 percent rating for mild incomplete paralysis, but no higher, is appropriate. 

III. Extraschedular and Other Considerations

At the hearing in March 2016, the Veteran's representative raised the question of whether an extraschedular evaluation is warranted for the Veteran's low back disability, and the Board has considered whether the evaluation of the disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

 In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability. See Id. If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the veteran's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show that his symptoms are not contemplated by the rating schedule. 38 C.F.R. § 3.321(b). The Veteran's pain related to his low back disability did not result in spams, guarding, or use of assistive devices pursuant to the February 2010, August 2010 or April 2013 VA examination report. Further, inconsistencies were found by VA examiners with regard to the Veteran's gait abnormalities. The rating criteria for disability ratings under Diagnostic Code 5242 for the Veteran's low back takes into consideration "with or without symptoms such as pain (whether or not it radiated), stiffness or aching in the area of the spine affected by residuals of injury or disease." General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a. While the Veteran has asserted that his frequent pain warrants extra-schedular consideration, the evidence indicates that these symptoms are associated with his service-connected adjustment disorder; thus evaluating these symptoms based on the residuals of low back disability would amount to pyramiding. 38 C.F.R. § 4.14. The Veteran does not report any symptoms associated with his residuals of his low back disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, DC 5235 to 5243; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry and referral for extraschedular consideration is not warranted. Id. at 118-19.

IV. Service Connection Claims

The Veteran asserts that his gastrointestinal disorder and bilateral hip disorder are related to his service-connected low back disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden; see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that a current disability is proximately due to or the result of the service-connected disability; or for aggravation of nonservice-connected disabilities (i.e., when there an increase in a nonservice-connected disability that is proximately due to or the result of a service-connected disability(s). 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

While a veteran is competent to report (1) symptoms observable to a layperson (i.e. hip pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find lay evidence competent to render opinions regarding etiology of a medically complex conditions; nor need the Board give any probative weight to bald assertions by a lay evidence regarding that subject. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). A veteran or layperson that lacks medical training, is not competent to opine on the etiology or provide a complex medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Constipation

In this matter, the Veteran seeks service connection for his gastrointestinal disorder (constipation), claiming that his use of opiates for his service-connected low back disability caused his constipation. 

There are no STRs related to gastrointestinal disease or injury.  Indeed, the first medical report of constipation is in 2010. An August 2010 VA examination on digestive conditions reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The Veteran reported constipation began when pain medication was needed after leaving active duty service and that his constipation is much worse now on the VA pain program.  The examiner reported no current objective evidence of any digestive system pathologic diagnosis; although it was acknowledged that constipation is a side effect of pain medication.  

In March 2011 the Veteran was treated for constipation at private treatment facility. In April 2011 the Veteran was treated for constipation, rectal bleeding and pain at the same private facility. He was treated and the pain was relieved.

In regard to direct service connection, the Board finds that the weight of the evidence shows that no gastrointestinal injury or disease occurred during or as a result of service. Indeed, the Veteran does not assert that his constipation is directly related to his active duty service.  Rather, he asserts that the constipation is a result of medication he takes to alleviate symptoms associated with his service-connected low back disability.

Regarding secondary service connection, the Board finds that the evidence is at least in equipoise as to whether the Veteran has constipation related to his service-connected low back disability.  While the August 2010 VA examination report opined that the Veteran had no underlying gastrointestinal disease or disorder to explain the complaints of constipation, it was acknowledged that the medication  prescribed for his low back disability could cause constipation.  The Veteran also submitted evidence showing that constipation is a side effect of the prescribed medication taken for his service-connected low back disability. Therefore, the Board finds that in applying the benefit-of-the-doubt doctrine, the evidence supports a finding that the Veteran's constipation is proximately due to, or the result of, the service-connected low back disability under 38 C.F.R. § 3.310(a). 

Bilateral Hip Disorder Claim

In this matter, the Veteran seeks service connection for his bilateral hip disorder, claiming that his bilateral hip disorder has been caused or aggravated by his service-connected low back disability. STRs are negative for any treatment, injury or disease for the Veteran's bilateral hips. 

September 2007 private medical records show the Veteran complained of hip pain. He ambulated with no problem. 

An August 2010 VA examination of the joints reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed bilateral hip disorder ( referred to by the examiner as bilateral hip strain) is secondary to or aggravated by to any degree his service connected lumbar spondylosis with degenerative disc disease and right lumbar radiculopathy. The examiner notes the Veteran's reported gait abnormality in April 2006 and February 2010; and in September 2008 the Veteran's gait was reported as coordinated and smooth. There was no current objective evidence of a gait abnormality of sufficient severity and chronicity on a consistent basis to produce or aggravate a disease in other joints besides the spine. He also reported that it would be "mere speculation to opine whether or not the veteran's current claimed bilateral hip condition ( bilateral hip strain) is secondary to or aggravated by to any degree his service connected lumbar spondylosis with degenerative disc disease and right lumbar radiculopathy."

July 2014 private medical records report that the Veteran was treated for bilateral hip pain. He ambulated with a normal gait, had good balance and coordination. He had about 30 degrees rotation internal and external of the bilateral hips. In January 2015 the Veteran sought treatment for pain in his hips. An x-ray from January 2015 showed likely radicular symptoms coming around the hips. There was no finding of bursitis. 

Based upon a review of the evidence of record in conjunction with applicable laws and regulations, for the reasons set forth below, the Board finds that an award of service connection for a bilateral hip disorder is not warranted. 

The Board first points out that the STRs show no complaint of, diagnosis of, or treatment for the bilateral hips. Moreover, there is no competent or credible lay or medical evidence otherwise directly linking a bilateral hip ailment to service. As such, the preponderance of the evidence is against a claim for direct service connection in this matter because there was no existence of disease or injury in service to the Veteran's bilateral hips. Shedden.

Rather, the evidence of record indicates that the symptoms experienced by the Veteran in his hips relate to his already service-connected bilateral lower extremity radiculopathy.  In this regard, an x-ray from January 2015 indicated that there was no bursitis, but that the there were "radicular symptoms" coming around the hips.  Other than the radiculopathy emanating from the service-connected low back disability, none of the medical evidence identifies any underlying pathology affecting the hip or causing what had been alternatively termed "hip strain." The Board emphasizes that the medical evidence indicates that the pain in his bilateral hips is indistinguishable from his bilateral lower extremity radiculopathy for which he is already service-connected.

In this regard, the Board further finds that there is no basis for awarding service-connection for a separate malady affecting the hips.  In this regard, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  Therefore, service connection for a bilateral hip disability is not warranted.

V. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on February 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his low back disability, right leg radiculopathy, left lower extremity radiculopathy, gastrointestinal disorder and bilateral hips disorder claims that have not been obtained. The RO has also obtained thorough medical examinations regarding the Veteran's claim.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. After the hearing the Veteran representative submitted additional medical evidence. The Veteran waived the right to have the additional medical evidence reviewed by the RO. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016).


ORDER

Entitlement to a disability rating in excess of 40 percent for the low back disability is denied.

Entitlement to a disability rating in excess of 20 percent for the right leg radiculopathy is denied.

Entitlement to a separate disability rating of 10 percent for left leg radiculopathy is granted.

Entitlement to service connection for a gastrointestinal disorder, as secondary to service-connected low back disability, is granted. 

Entitlement to service connection for a bilateral hip disorder is denied. 


REMAND

In view of the grant of service connection for constipation and the assignment of a separate 10 percent disability rating for the left lower extremity, the Board finds that the issue of entitlement to TDIU should be readjudicated to incorporate the consequences of the potential change in his overall disability picture.

Accordingly, the case is REMANDED for the following action:

After implementing the issues granted herein, adjudicate the issue of entitlement to TDIU. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


